Citation Nr: 1709454	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent on an extraschedular basis for degenerative arthritis of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Douglas M. Brooks, Agent


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The April 2009 rating decision denied a rating higher than 40 percent for degenerative arthritis of the lumbosacral spine.  

In February 2013, the Board considered the issues of entitlement to a disability rating higher than 40 percent for a lumbosacral spine disability and entitlement to an extension of a temporary total rating.  The Board denied the latter claim, but remanded the former for further development. 

The case returned to the Board in June 2013.  Based on the development, the Board considered the issue of entitlement to an increased rating for a back disability, as well as, the issues of entitlement to a separate rating for bowel impairment and entitlement to a TDIU.  The Board denied the increased rating claim, but remanded the other two issues for further development. 

In July 2013 the Veteran appealed the denial of his increased rating to the Court of Appeals for Veterans' Claims (Court).  In June 2014, the Court issued a decision that vacated the Board's June 2013 decision with respect to the extraschedular consideration.  The schedular aspect of the Board's decision was not argued, so the Board's June 2013 denial of a schedular rating higher than 40 percent for degenerative arthritis of the lumbosacral spine is final. 

In a rating decision dated in March 2014, the Appeals Management Center (AMC) granted a separate rating for bowel impairment; so that issue is no longer before the Board. 

In November 2014 the Board remanded the issues of entitlement to an increased rating for a low back disability on an extraschedular basis, and entitlement to TDIU, for further development. 

In a rating decision dated in September 2015, the RO granted entitlement to a TDIU effective February 28, 2014.  The benefit sought having been granted, that issue is no longer on appeal.

In January 2016, the Board denied a disability rating in excess of 40 percent on an extraschedular basis for degenerative arthritis of the lumbosacral spine.  

Also in the January 2016 decision, the Board remanded claims for service connection for rheumatoid arthritis of the neck, shoulders, and arms, as well as, service connection for radiculopathy of the upper extremities and entitlement for specially adapted housing (arising from a February 2015 rating decision), for a Board hearing.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Veteran appealed only the Board's denial of a disability rating in excess of 40 percent for the lumbosacral spine on an extraschedular basis to the Court.  In September 2016, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's decision as to that issue only, and remanding it to the Board for further proceedings consistent with the joint motion.

As noted in the previous Board decision, in a September 2015 correspondence, the Veteran appeared to raise a claim for an increased evaluation for his back disability.  Since the Board's June 2013 decision as to the propriety of the assigned schedular rating is final, the only remaining issue from that appeal was to consider an extra-schedular evaluation.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the Veteran's claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2016 Joint Motion for Partial Remand, VA failed to satisfy its duty to assist to request the Veteran's Social Security Administration ("SSA") records, and the Board failed to provide an adequate statement of reasons or bases that complied with the June 2014 CAVC memorandum decision remanding the claim.

In September 2016, the parties found that neither the Director of Compensation Service for extraschedular nor the Board discussed the Veteran's purported symptoms of decreased manual dexterity, problems with lifting and carrying, difficulty reaching, or a bad mood, as had been directed in the June 2014 memorandum decision.  The parties also found that the Board did not address reported side effects from the pain medication for back pain, including memory loss, drowsiness, dizziness, blurry vision, skin reactions, and irritability, per a May 2015 VA Nursing Triage Note and March 2015 correspondence.  The parties directed that on remand, the Board shall specifically address all of these symptoms.  

The Board finds that a VA medical opinion is necessary to determine the etiology of the reported symptoms of decreased manual dexterity, problems with lifting and carrying, difficulty reaching, and a bad mood.  The Board notes that in the May 2015 VA Nursing Triage Note, "Veteran states he is having the following side effects from taking lyrica: 1.memory loss 2.blurry vision and color problems 3. hives and bumps on his skin."  The VA examiner should also note for which disability the Veteran took Lyrica and clarify the time period involved.  The Board also notes that per May 18, 2015 VA medical records, the same day (May 18, 2015) that the Veteran reported his purported symptoms due to Lyrica, his VA medical provider took him off the medication.

The RO should also contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits, which started August 2014.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

Any unassociated relevant VA medical records should also be associated with the claims file.

Once the above development has been accomplished, the lumbosacral spine claim should again be referred to the Director of Compensation Service for extraschedular consideration, to specifically include the symptoms noted in the September 2016 joint motion for partial remand (decreased manual dexterity, problems with lifting and carrying, difficulty reaching, a bad mood, and pain medication effects for back pain, including memory loss, drowsiness, dizziness, blurry vision, skin reactions, and irritability).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits, which started in August 2014.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The RO should obtain any relevant unassociated VA treatment records as may exist.  (The last supplemental statement of the case reflects consideration of VA records through April 2013, although VA records as recent as 2015 have been associated with the file.)  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses have been associated with the claims file, obtain a VA medical opinion to address the Veteran's reported symptoms, which he claims are associated with his service-connected lumbosacral spine disability.  The entire claims file must be made available to the individual designated to provide the medical opinion.  The report should include discussion of the Veteran's documented history and assertions.  The need for a new VA examination is left to the discretion of the VA medical opinion provider providing the medical opinions requested.

The VA medical opinion provider should address the question of the etiology of the reported symptoms of (i) decreased manual dexterity, (ii) problems with lifting and carrying, (iii) difficulty reaching, and a (iv) bad mood.  The examiner should further determine whether any such disabilities would rise to the level of a separately, compensable disability caused or aggravated by the service-connected lumbosacral spine disability.  

The VA examiner should also note for which disability the Veteran took Lyrica AND clarify the time period and symptoms involved.  The Board notes that per May 18, 2015 VA medical records, the same day (May 18, 2015) that the Veteran reported his symptoms of 
(v) memory loss, (vi) drowsiness, (vii) dizziness, (viii) blurry vision, (ix) skin reactions, and (x) irritability due to Lyrica, his VA medical provider took him off the medication.

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case.

4.  Once the above development has been accomplished, re-refer the lumbosacral spine claim to the Director of Compensation Service for extraschedular consideration, to specifically include the symptoms noted in the September 2016 joint motion for partial remand - decreased manual dexterity, problems with lifting and carrying, difficulty reaching, a bad mood, and pain medication effects for back pain, including memory loss, drowsiness, dizziness, blurry vision, skin reactions, and irritability.

5.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.   If the benefit sought is not granted, the RO should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


